FILED
                                                                   Mar 24 2016, 9:09 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
P. Jeffrey Schlesinger                                     Gregory F. Zoeller
Merrillville, Indiana                                      Attorney General of Indiana

                                                           Robert J. Henke
                                                           David E. Corey
                                                           Deputy’s Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                          March 24, 2016
                                                           Court of Appeals Cause No.
                                                           45A03-1507-JC-842
D.W. (Minor Child),
                                                           Appeal from the Lake Superior
         and,                                              Court
                                                           The Honorable John M. Sedia,
T.W. (Mother),                                             Judge
                                                           Trial Court Cause No.
                                                           45D06-1112-JC-1023
Appellant-Respondent,

        v.

The Indiana Department of
Child Services,

Appellee-Petitioner.



Barnes, Judge.
Court of Appeals of Indiana | Opinion 45A03-1507-JC-842 | March 24, 2016                   Page 1 of 6
                                               Case Summary
[1]   T.W. (“Mother”) appeals the trial court’s order terminating her visitation with

      D.W. and denying her motion to modify the permanency plan in a CHINS

      action. We dismiss.


                                                       Issue
[2]   We address one dispositive issue, which we restate as whether the trial court’s

      order is a final judgment.


                                                       Facts
[3]   D.W. was born to Mother in August 2008. In December 2011, the Department

      of Child Services (“DCS”) filed a petition alleging that D.W. was a child in

      need of services (“CHINS”) because Mother was arrested and charged with

      “four felony counts of criminal confinement; 2 felony counts of battery and 6

      felony counts of neglect of a dependent.”1 App. p. 26. The charges apparently

      related to another of Mother’s children. D.W. was placed in foster care. In

      February 2012, the trial court found that D.W. was a CHINS.


[4]   Visitation between Mother and D.W. was suspended in November 2012. In

      February 2013, the trial court changed the permanency plan to termination of




      1
       DCS also filed a petition alleging that J.G., D.W.’s older sibling, was a CHINS. This appeal concerns only
      D.W.

      Court of Appeals of Indiana | Opinion 45A03-1507-JC-842 | March 24, 2016                        Page 2 of 6
      parental rights. In December 2013, the trial court held a permanency review

      hearing, and the plan remained termination of Mother’s parental rights to D.W.


[5]   In January 2014, Mother filed a motion for modification of the permanency

      plan, for reinstatement of her visitation, and for a bonding assessment. After

      multiple hearings on pending issues, including Mother’s motion for

      modification, the trial court entered an order in June 2015 denying Mother’s

      motion to modify the permanency plan, granting DCS’s motion to discontinue

      visitation, ordering that all parenting time between Mother and D.W. cease,

      and ordering counsel to coordinate with the trial court regarding a hearing on

      DCS’s petition to terminate Mother’s parental rights.2


[6]   In July 2015, Mother filed a notice of appeal and indicated that the appeal was

      interlocutory pursuant to Indiana Appellate Rule 14(B)(3). Mother amended

      her notice of appeal in September 2015 and indicated that she was appealing a

      final judgment.


                                                     Analysis
[7]   Mother appeals the trial court’s order, charactering it as a final, appealable

      order. In response, DCS argues that we should dismiss this appeal for lack of

      subject matter jurisdiction. This court’s authority to exercise appellate

      jurisdiction is generally limited to appeals from final judgments, certain



      2
       In April 2013, the trial court authorized DCS to file a petition to terminate Mother’s parental rights. DCS
      apparently filed a petition to terminate Mother’s parental rights, but we were not provided with information
      on that filing.

      Court of Appeals of Indiana | Opinion 45A03-1507-JC-842 | March 24, 2016                          Page 3 of 6
      interlocutory orders, and agency decisions. In re K.F., 797 N.E.2d 310, 314

      (Ind. Ct. App. 2003); Ind. Appellate Rule 5. Mother makes no argument that

      the trial court’s order qualifies as an appealable interlocutory order pursuant to

      Indiana Appellate Rule 14 or that this is an agency decision. Rather, Mother

      argues that the trial court’s order was a final judgment.


[8]   Under Indiana Appellate Rule 2(H),


              A judgment is a final judgment if:


              (1)      it disposes of all claims as to all parties;


              (2)      the trial court in writing expressly determines under Trial
                       Rule 54(B) or Trial Rule 56(C) that there is no just reason
                       for delay and in writing expressly directs the entry of
                       judgment (i) under Trial Rule 54(B) as to fewer than all the
                       claims or parties, or (ii) under Trial Rule 56(C) as to fewer
                       than all the issues, claims or parties;


              (3)      it is deemed final under Trial Rule 60(C);


              (4)      it is a ruling on either a mandatory or permissive Motion
                       to Correct Error which was timely filed under Trial Rule
                       59 or Criminal Rule 16; or


              (5)      it is otherwise deemed final by law.


      The trial court’s order, however, does not meet any of these qualifications. In

      fact, we have held under similar circumstances that such orders are not final

      appealable judgments. See In re K.F., 797 N.E.2d 310, 314-15 (Ind. Ct. App.

      Court of Appeals of Indiana | Opinion 45A03-1507-JC-842 | March 24, 2016     Page 4 of 6
       2003) (holding that a permanency plan in a CHINS action is not a final

       judgment).


[9]    Despite the lack of a final, appealable judgment, Mother argues that we should

       address her appeal based on In re E.W., 26 N.E.3d 1006 (Ind. Ct. App. 2015).

       There, a mother appealed the trial court’s order ceasing all visitation between

       her and her child in a CHINS action. We addressed mother’s appeal even

       though the trial court’s order did not seem to qualify as a final judgment. The

       teenaged child’s permanency plan had been changed to “another planned

       permanent living arrangement” (“APPLA”). E.W., 26 N.E.3d at 1008. We

       noted:

                The practical effect of a change of plan to APPLA is that Child
                will remain a ward of the State until she reaches the age of
                majority. She will either remain in foster care or live in a facility
                or group home, and she will continue to receive the treatment
                and services she needs. Her CHINS case will remain open until
                she turns eighteen


       Id. at 1009. We concluded that, “[b]y ordering that all contact between Mother

       and Child cease, the trial court is effectively ending that relationship until Child

       is a legal adult, at which time it will be her choice to resume contact with

       Mother.” Id. Consequently, we determined that “[w]hether or not this is

       technically a final judgment, it certainly operates as one.” Id. As a result, we

       addressed the mother’s arguments.


[10]   E.W. is distinguishable from this case. As the State points out, “E.W. was a

       case where termination of parental rights was not likely to ever be raised
       Court of Appeals of Indiana | Opinion 45A03-1507-JC-842 | March 24, 2016         Page 5 of 6
       because the permanency plan for that child was APPLA.” Appellee’s Br. p. 25.

       D.W. is much younger than the child in E.W., and APPLA was not part of the

       permanency plan here. Consequently, we conclude that E.W. is inapplicable.

       Because the trial court’s order is not a final judgment, we lack subject matter

       jurisdiction over Mother’s appeal. See Ramsey v. Moore, 959 N.E.2d 246, 253-54

       (Ind. 2012) (holding that our supreme court lacked subject matter jurisdiction

       where the appealed order was not a final judgment). We dismiss this appeal.


                                                  Conclusion
[11]   We dismiss Mother’s appeal for lack of subject matter jurisdiction.


[12]   Dismissed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 45A03-1507-JC-842 | March 24, 2016   Page 6 of 6